DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     Status of Claims
Claim(s) 19 and 21-27 are pending in the application. Claim(s) 1-18, 20 and 27 have been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Claim Objections
Claim 25 objected to because of the following informalities:
  The Claim recites “…out of the plate of the grip element, the dents wherein edges…”. “…The dents…” does not grammatically make sense in context with the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 21-23 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiljens (US 2017/0082226) in view of Rumble (US 4524935) in further view of Lee (US 2015/0308595)  in further view of Freudendahl (US 2008/0157522) 
As Per Claim 19, Wijlens discloses a coupling device for a pipe [abstract] , comprising:
 a sleeve [Fig. 1, #10] for receiving the pipe [Fig. 1, #2; Claim 1; “…a sleeve for receiving the pipe…”] and at least one sealing member [Fig. 1, #4] to provide a seal between the sleeve [Fig. 1, #10] and the pipe [Fig. 1, #2; Par. 23, “…least one sealing member 4 to provide a seal between the sleeve 10 and the pipe 2…”], a pressure member [Fig. 1, #5] for applying a pressure to the sleeve [Fig. 1, #10] and to the pipe [Fig. 1, #2], and
 a grip element [Fig. 1, #6], extending along at least a part of the perimeter of the pipe [Fig. 1, #2] wherein the grip element [Fig. 1, #6] has slits [refer to annotated Fig. 1, #B below] punched out of the grip element [Fig. 1, #6; “…gripper teeth…; the reference clearly discloses the structure of the grip element with “teeth”, as can be seen in (Fig. 1), that provide “slit like” openings] , the grip element [Fig. 1, #6] also being provided with dents [refer to annotated Fig. 1, #A below] pressed out of a plane of the grip element [Fig. 1, #6] adjacent to the slits. [refer to annotated Fig. 1, #B; the reference clearly discloses the specific structure of the gripping element being “gripping teeth” (as best shown in the figure 1), wherein the teeth in itself describe the structure of having the “dents” (A) wherein in between the dents the “slit like openings” (B) are created] 

    PNG
    media_image1.png
    368
    776
    media_image1.png
    Greyscale

Wilijens does not disclose wherein edges of the slit have been subjected to a peening operation.
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slits to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slit as taught by Wilijens in view of the slit as taught by Rumble to subject edges of the slits to a peening operation to ensure the proper construction and durability of the slits.
Neither Wiljens nor Rumble disclose the grip element being a plate; and 
the grip element is separate from the pressure member. 
Lee, much like Wilijens and Rumble, pertains to a connector assembly for connecting pipes. [abstract] 
Lee discloses the grip element being a plate. [Fig. 10, #300]; and 
the grip element [Fig. 6, #300] separate from the pressure member [Fig. 6, #200; the sealing member contacts the pipe to maintain an airtight connection, in other words exerts pressure on the pipe by maintain the seal, and is being interpreted as being a pressure member. Moreover, examiner would like to note that the instant application defines a pressure member as “…pressure members 6 together form a ring around the perimeter of the pipe 2 in the coupling device 1 which is referred to in figure…” [Par. 30] Much like how the prior art refers to a pressure member as being a ring around an outer diameter of the pipe]. 
Lee discloses the benefits of the grip element and pressure member in that it aids in airtightness action between the grip element/pressure member and the pipe. [Par. 81] Wiljens and the combined references can directly benefit from this modification in that it allows for a more secure hold on the pipe. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Wiljens and modified Rumble in view of the grip and pressure element as taught by Wiljens to further include the grip element being a plate and the grip element is separate from the pressure member to ensure a secure fastening of the pipe. 
Wiljens, Lee nor Rumble disclose said pressure member having protrusions that mate with the backs of the dents in the grip element.
Freudendahl, much like Wiljens, pertains to a pipe coupling with a sleeve. [abstract] 
Frendendahl discloses the pressure member [Fig. 8, #50] having protrusions [Fig. 8, #54 & 55] that mate with the back of the dents [Fig. 9, #51] that are pressed out of the plane of adjacent surfaces.  [Par. 26; “…adjacent pressure means segments in lateral faces facing each other may be provided with a recess and an engaging projection…”]
Frendendahl discloses the benefits of the pressure member having protrusion to mate with other surfaces in that the number of bolts may advantageously be halved and securing the pipe end is accelerated and facilitated. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the gripping and pressure element as taught by Wilijens in view of the pressure member with protrusion as taught by Freudendahl to further include pressure member having protrusions that mate with the backs of the dents in the grip element to accelerate and facilitate securing the pipe. [Par. 37]
As Per Claim 21, Wiljens discloses wherein a frontal surface [Fig. 1, #B] of a top of each dent [Fig. 1, #A] is at an angle within a margin, above or below 90 degrees [refer to annotated Fig. 1, #A below] with reference to the plane of the grip element [Fig. 1, #6]

    PNG
    media_image2.png
    276
    332
    media_image2.png
    Greyscale


As Per Claim 22, Wiljens discloses wherein the device comprises multiple grip elements [Fig. 1, #6], each grip element [Fig. 1, #6] being supported by at least one pressure member [Fig. 1, #5], 
As Per Claim 23, Wilijens discloses all limitations of the invention except wherein the protrusions of the pressure member block openings in the grip element that are present next to the dents. 
Freudendahl, much like Wiljens, pertains to a pipe coupling with a sleeve. [abstrtact] 
Frendendahl discloses wherein the protrusions of the pressure member block openings in the adjacent surface that are present next to the dents. [Par. 26; “…adjacent pressure means segments in lateral faces facing each other may be provided with a recess and an engaging projection…”; the reference clearly discloses that the protrusion engage with each other, thus, creating a connection that blocks said spaces.]
Frendendahl discloses the benefits of the pressure member having protrusion to mate with other surfaces in that the number of bolts may advantageously be halved and securing the pipe end is accelerated and facilitated. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the gripping and pressure element as taught by Wilijens in view of the pressure member with protrusion as taught by Freudendahl to further include the protrusions of the pressure member block openings in the grip element that are present next to the dents to accelerate and facilitate securing the pipe. [Par. 37]
As Per Claim 24, Wiljens discloses a method for fabricating a coupling device [Fig. 1, #1] for a pipe [Fig. 1, #2], wherein slits are punched in a plate [Fig. 1, #B], thereafter forming process dents [Fig. 1, #A] that are pressed out of a major plane of the plate [Fig. 1, # B] adjacent to the slits [Fig. 1, #B] 

    PNG
    media_image1.png
    368
    776
    media_image1.png
    Greyscale

Wiljens does not discloses wherein prior to pressing the dents out of the plate edges of the slit are subjected to a peening operation.
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slit to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slits as taught by Wilijens in view of the slits as taught by Rumble to further include that wherein prior to pressing the dents out of the plate edges of the slit are subjected to a peening operation to ensure the proper construction and durability of the slits.
Wiljens nor Rumble disclose said pressure member having protrusions that mate with the backs of the dents in the grip element.
Freudendahl, much like Wiljens, pertains to a pipe coupling with a sleeve. [abstract] 
Frendendahl discloses the pressure member having protrusions that mate with the back of the dents that are pressed out of the plane of adjacent surfaces.  [Par. 26; “…adjacent pressure means segments in lateral faces facing each other may be provided with a recess and an engaging projection…”]
Frendendahl discloses the benefits of the pressure member having protrusions to mate with other surfaces in that the number of bolts may advantageously be halved and securing the pipe end is accelerated and facilitated. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the gripping and pressure element as taught by Wilijens in view of the pressure member with protrusion as taught by Freudendahl to further include pressure member having protrusions that mate with the backs of the dents in the grip element to accelerate and facilitate securing the pipe. [Par. 37]
As Per Claim 25, Wiljens discloses a grip element [Fig. 1, #6] comprising dents [refer to annotated Fig. 1, #A below] pressed out of a plate of the grip element [Fig. 1, #6] adjacent to slits [refer to annotated Fig. 1, #B below] punched out of a plate of the grip element [Fig. 1, #6], t

    PNG
    media_image1.png
    368
    776
    media_image1.png
    Greyscale

wherein a frontal surface [Fig. 1, #B] of the dents [Fig. 1, #A] is within a margin, above or below, 90 degrees [refer to annotated Fig. 1, #A below] with reference to the major plane of the plate [Fig. 1, #6]

    PNG
    media_image2.png
    276
    332
    media_image2.png
    Greyscale


Wiljens does not disclose wherein edges of the slit were subjected to a peening operation.
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slit like openings to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slits as taught by Wilijens in view of the slits as taught by Rumble to further include the edges of the slits being previously subjected to a peening operation to ensure the proper construction and durability of the slits.
As Per Claim 26, Wiljens discloses all limitations of the invention except wherein the peening operation of the edges of the slits is executed prior to pressing the dents out of the plane of the grip element. 
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slits to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slits as taught by Wilijens in view of the slit like openings as taught by Rumble to further include that the dents out of the plane of the plate edges of the slits are subjected to a peening operation to ensure the proper construction and durability of the slits to ensure the proper construction and durability of the slits.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered.
Applicant asserts that hindsight reasoning was used by the Examiner to piece together bits of disclosures in 4 different references to reject the claims. 
The Examiner respectfully disagrees, as the Examiner has laid out explicit motivations from the prior art as to why the modification would have been obvious to one with ordinary skill in the art, and Applicant has not provided arguments towards said motivations.
Moreover, with regards to Applicant request to Interview the Examiner prior to the mailing of another Action, as stated in the Interview Summary 07/27/2022, Examiner responded to an interview request by the applicant and was told to contact the Applicant prior to an issue of another Office Action. However, as Examiner has made on the record, the Applicant must schedule the interview, as the Examiner must respond to an interview request no later than 24 hours of receipt.  
	
Conclusion
Any Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached On 571-270-5568.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                        

                                                                               
                 /ERIN E MCGRATH/                 Primary Examiner, Art Unit 3761